Name: 2007/97/EC: Council Decision of 12 February 2007 amending Decision 1999/70/EC concerning the external auditors of the national central banks, as regards the external auditors of the Banco de EspaÃ ±a
 Type: Decision
 Subject Matter: personnel management and staff remuneration;  monetary economics;  accounting;  Europe
 Date Published: 2007-02-14; 2008-01-08

 14.2.2007 EN Official Journal of the European Union L 42/24 COUNCIL DECISION of 12 February 2007 amending Decision 1999/70/EC concerning the external auditors of the national central banks, as regards the external auditors of the Banco de EspaÃ ±a (2007/97/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Protocol on the Statute of the European System of Central Banks and of the European Central Bank annexed to the Treaty establishing the European Community, and in particular to Article 27(1) thereof, Having regard to Recommendation ECB/2006/18 of the European Central Bank of 13 November 2006 to the Council of the European Union on the external auditors of the Banco de EspaÃ ±a (1), Whereas: (1) The accounts of the European Central Bank (ECB) and of the national central banks are to be audited by independent external auditors recommended by the Governing Council of the ECB and approved by the Council. (2) Pursuant to Article 4(2) of Law 13/1994 on autonomy of the Banco de EspaÃ ±a and to Articles 29(3) and 31 of its Rules of Procedure, the accounts of the Banco de EspaÃ ±a are audited by independent external auditors as provided for in Article 27 of the Protocol on the Statute of the European System of Central Banks and of the European Central Bank, and under the terms of Law 19/1988 on the auditing of accounts (2) regarding the eligibility, mandate and rotation of the auditors. (3) The mandate of the current external auditors of the Banco de EspaÃ ±a will expire after the audit for the financial year 2005. It is therefore necessary to appoint external auditors from the beginning of the financial year 2006. (4) The Banco de EspaÃ ±a has selected Deloitte, S.L. as its external auditor for the financial years 2006 to 2008. Its mandate is renewable thereafter on a yearly basis until the end of the financial year 2012. (5) The ECB considers that the external auditor selected by the Banco de EspaÃ ±a fulfil the necessary requirements for appointment and the Governing Council of the ECB therefore recommends that Deloitte, S.L. be appointed for the financial years 2006 to 2008 and its mandate be renewable thereafter on a yearly basis until the end of the financial year 2012. (6) It is appropriate to follow the recommendation of the Governing Council of the ECB and to amend Decision 1999/70/EC (3) accordingly, HAS DECIDED AS FOLLOWS: Article 1 Article 1(3) of Decision 1999/70/EC shall be replaced by the following: 3. Deloitte, S.L. is hereby approved as the external auditor of the Banco de EspaÃ ±a for the financial years 2006 to 2008. This mandate may be renewed thereafter on a yearly basis until the end of the financial year 2012. Article 2 This Decision shall be notified to the European Central Bank. Article 3 This Decision shall be published in the Official Journal of the European Union. Done at Brussels, 12 February 2007. For the Council The President F.-W. STEINMEIER (1) OJ C 283, 21.11.2006, p. 16. (2) Law as amended by Law 44/2002 on financial system reform measures. (3) OJ L 22, 29.1.1999, p. 69. Decision as last amended by Decision 2006/852/EC (OJ L 331, 29.11.2006, p. 19).